NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 23, 2012*
                                    Decided May 23, 2012

                                           Before

                              FRANK H. EASTERBROOK, Chief Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 11‐3816

SHARYON A. COSEY,                                   Appeal from the United States District 
     Plaintiffs‐Appellants,                         Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 10 C 5848
AMERIQUEST MORTGAGE
COMPANY, et al.,                                    Marvin E. Aspen,
    Defendants‐Appellees.                           Judge.

                                         O R D E R

       Deutsche Bank National Trust Company foreclosed on Sharyon Cosey’s home
mortgage, and the property was sold at a judicial auction in 2009. Deutsche Bank had
acquired the note and mortgage from Ameriquest Mortgage Company—the original lender,
according to the loan documents—but in the foreclosure suit Cosey insisted that she had
never borrowed money from Ameriquest. That contention did not prevail, and after the


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Accordingly, the appeal is submitted on the briefs and the record. See FED. R.
APP. P. 34(a)(2)(C).
No. 11‐3816                                                                              Page 2

state court had confirmed the judicial sale, Cosey filed this action claiming violations of the
Truth in Lending Act, 15 U.S.C. §§ 1601–1667f, and the Illinois Consumer Fraud and
Deceptive Business Practices Act, 815 ILCS 505/1–12. Named as defendants are Deutsche
Bank and Ameriquest, several companies that had serviced the loan, and the parties
involved in acquiring the foreclosed property, including the current owner.

        The district court dismissed the defendants in three stages. The court first dismissed
the parties that acquired the property, noting that Cosey had no business dealings with
these defendants. The court then dismissed Ameriquest and one of the loan servicers for
failure to prosecute, since Cosey had not served them properly with her complaint. Finally,
the court dismissed the remaining defendants for multiple reasons, including that Cosey
had waited too long to seek damages under the Truth in Lending Act and had failed to
plead fraud with specificity, see FED. R. CIV. P. 9(b).

        On appeal Cosey does not develop any legal argument challenging the district
court’s reasons for dismissing her lawsuit, despite her obligation under Federal Rule of
Appellate Procedure 28(a)(9) to submit a brief containing “contentions and the reasons for
them, with citations to the authorities and parts of the record on which the appellant relies.”
We construe pro se filings liberally, but even a pro se brief must contain more than a general
assertion of error. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). In the interest of
the uniform administration of justice, we insist on compliance with Rule 28(a)(9), see McNeil
v. United States, 508 U.S. 106, 113 (1993), and although we “are generally disposed toward
providing a litigant the benefit of appellate review,” we will not craft arguments for the
appellant, Anderson, 241 F.3d at 545.

       Accordingly, the appeal is DISMISSED.